Citation Nr: 0729642	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-28 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945, from December 1950 to September 1952, and from October 
1952 to February 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by a regional 
office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

Chronic obstructive pulmonary disease (COPD) was not manifest 
during the veteran's active service nor for many years 
thereafter and has not been related to his service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1103, 1110, 1131, 5102, 5103, 
5103(A) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.326(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

A.  Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a statement 
of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In August 2004, the RO sent the veteran a letter informing 
him of the types of information needed to substantiate his 
claim and its duty to assist him in obtaining evidence to 
substantiate the claim.  The August 2004 letter informed the 
veteran that VA was responsible for obtaining records in the 
custody of a Federal department or agency, including VA, the 
service department, and the Social Security Administration.  
The August 2004 letter advised the veteran that VA will make 
reasonable efforts to obtain medical records from any person 
or agency that has them, provided the veteran gives the 
requisite information to VA so VA may obtain them.  The 
August 2004 letter also advised the veteran that the evidence 
needed to support his claim for service connection should 
include that 1) he had an injury or disease that began or was 
made worse by service, or that there was an event in service 
which caused injury or disease; 2) that he had a current 
disability and that medical evidence would show this; and 3) 
that there is a relationship between his current disability 
and a disease, injury, or event in service.  

An August 2005 statement of the case (SOC) informed the 
veteran of what evidence had been obtained since the rating 
decision and provided the veteran with yet an additional 60 
days to submit more evidence.      

The Board finds that the content of the preadjudication 
August 2004 letter essentially complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  Because the veteran submitted his 
substantive appeal to the Board prior to the Dingess 
decision, the RO was not remiss in not providing Dingess 
notice to the veteran.  

B.  Duty to Assist

In a claim for disability compensation, VA's duty to assist 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d)(1).  An examination is necessary whenever the 
evidence of record, including lay or medical evidence 
(including statements of the claimant): 1) contains competent 
evidence that the claimant has a current disability, and 2) 
indicates that the disability may be associated with the 
claimant's active service, 3) does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A (d)(2).

VA has not ordered an examination to get a medical opinion 
regarding a nexus between the claimant's disability and his 
service.  In McLendon v. Nicholson, the Court found that VA 
had owed the veteran a medical examination before denying his 
claim.  20 Vet. App. 79 (2006).  In McLendon, the Board had 
conceded that the veteran had a low back disability and that 
he had suffered an injury in service.  Id at 82-83.  In the 
Court's view, however, the Board erred in that it applied the 
wrong threshold in determining whether the evidence of record 
triggers the need for an examination.  Whereas the Board 
should have been merely looking to see if the evidence of 
record indicated that the disability might be associated with 
service, the Board sought to determine, and did, that the 
evidence of record did not establish a medical nexus.  Id at 
84.    

Additionally, in Duenas v. Principi, the Court had found that 
under 38 U.S.C.A. § 5103A(d), VA should order an examination 
whenever there was competent evidence of recurrent 
symptomatology and an indication in the record that the 
symptoms may be associated with service.  18 Vet. App. 512, 
518 (2004).  In Duenas, the veteran, in asserting a claim for 
service connection for heart disease, had stated in the 
record that he experienced "difficulty in breathing, easy 
fatigability, and a recurring rapid heartbeat."  The veteran 
had further asserted that he had experienced these symptoms 
since his separation from service.  Id at 519.  The Court 
stated that the Board should have, inter alia, considered 
whether the veteran's statements as to his symptoms and his 
claims that he experienced them since his separation from 
service was competent evidence.  Id 

The Board has reviewed the record thoroughly and found that 
VA did not err in not providing the veteran an examination 
under the legal standards set forth by the Court.  In this 
case, the veteran makes no claims that he has had symptoms 
which might be attributable to COPD since service or even at 
any point before he sought treatment for COPD.  Indeed, the 
first time the veteran mentions his COPD is in his claim in 
2004, where he offers records which begin in 2003 at El Paso 
VA medical Center.  To the extent that the veteran has 
claimed symptoms of hay fever which might have exacerbated 
his COPD, the complaints would not trigger a duty to provide 
an examination, as shall be discussed in the Analysis section 
below.   

Furthermore, in the current case, unlike in Mc Lendon, the 
Board has no evidence even remotely suggesting any connection 
between the veteran's disability and service.  Instead, the 
record includes a medical opinion from a physician 
specializing in respiratory ailments, who has linked the 
veteran's disability with smoking.  Dr. D.M., assistant chief 
of Allergy/Immunology at William Beaumont Army Medical 
Center, has stated that the veteran's COPD probably relates 
to the veteran's smoking history.  While Dr. D.M.'s statement 
is admittedly nuanced by a preceding "probably" term, he 
makes the nexus exhaustive of any possibility with link in 
service by elaborating after his "probably," as follows 
"but may also be exacerbated by inhalant allergy problems."  

Thus, obtaining an examination in this case for the purpose 
of establishing a nexus is redundant and not mandated by 
statute.  The record contains sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2).  

Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.	Factual Background

The service record of examinations conducted in 1943 and 1945 
reflects normal lungs and chest and no significant 
abnormalities in X-rays of the chest.  In March 1951, the 
veteran was admitted at Walter Reed Army Hospital.  The 
veteran had felt pain in the left anterior chest on coughing 
a couple of days before he presented at the hospital.  He 
developed chills and a fever the following day and noticed 
that his cough produced a small amount of yellow sputum.  
Examination of his lungs at admission to the hospital showed 
slightly decreased expansion over the right middle lobe.  
Percussion note was not impaired.  He had no dyspnea or 
discomfort upon normal breathing, though he did complain of 
pain upon deep breathing.

The veteran was diagnosed with pneumonia and treated with 
anti-biotics and bed rest.  X-Ray of his chest posterior and 
anterior confirmed pneumonia of the right lower lobe.  More 
specifically, the film showed a large patch of homogeneous 
haziness at the right base overlying the 4th and 5th anterior 
intercostal spaces which were interpreted to represent an 
inflammatory process.  The lung fields appeared otherwise 
clear.  

The veteran was discharged about a week later.  The lungs 
were noted as clear, except for a sign of consolidation only 
visible on X-ray.  The patient was noted as having made a 
gratifying recovery.  He had a productive cough but felt well 
enough to return to duty.  Final diagnosis was "[p]neumonia, 
lobar, right middle lobe, organism undetermined; cured."     

Re-enlistment, periodic, and discharge examinations 
subsequent to the veteran's pneumonia incident repeatedly 
noted that the lungs and chest were normal.  The veteran 
periodically complained of chest pain as of 1967.  In 1971, a 
retirement exam noted normal lungs and chest but positive 
complaints of chest pain and shortness of breath and hay 
fever.  The examiner noted that there was normal shortness of 
breath with exertion, pain or pressure in chest in isolated 
episode with no sequelae.  The veteran was cleared for 
retirement.

The veteran had previously submitted claims for compensation 
for service-connected hay fever in 1972, and again in 1989, 
and was denied service connection twice.  The denial for hay 
fever (allergic rhinitis) was confirmed by the Board in 1991.  

The veteran has stated that he smoked one pack a day for 
thirty years, although he fluctuates about the date when he 
quit smoking.  In the record, a June 1991 letter from Dr. 
D.M., assistant chief of Allergy/Immunology at William 
Beaumont Army Medical Center, diagnosed chronic bronchitis 
and COPD as of 1989.  The physician opined: "His chronic 
obstructive pulmonary disease and chronic bronchitis seem 
fairly fixed, and probably relate to his past smoking 
history, but also may be exacerbated somewhat by inhalant 
allergy problems."

The veteran sought treatment at William Beaumont from January 
1990 through September 2000.  The veteran's diagnosis of COPD 
was confirmed.  X-Rays were conducted in October 1990 and 
February 1997.  The 1990 exam diagnosed asthma/COPD, with 
fairly fixed degree of obstruction.  The 1997 exam showed 
normal cardiac silhouette, clear lungs, usually inspired, 
unremarkable bony thorax, and no significant plural 
thickening.  In 2003, he was diagnosed, based on an X-ray, 
with COPD.  That diagnosis was confirmed in March and July of 
2004.   

III.	 Analysis

The veteran has been diagnosed with COPD in 1991 by a 
physician, D.M. MD, with the onset of his disease placed in 
1989.  The diagnosis was confirmed over the years.  The 
veteran is claiming that his COPD was caused by service and 
is seeking service connected disability compensation.    

Sevice connection may be established for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§  1110, 1131.  The United States will pay to 
any veteran thus disabled and who was discharged or released 
under conditions other than dishonorable from the period of 
service in which said injury or disease was incurred, 
compensation as provided in this subchapter.  Id.  In order 
to establish service connection for a claimed disorder, the 
facts, shown by evidence, must establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2006).  This may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  Id.  

The only link between his claimed COPD and service that the 
veteran makes a statement about is his smoking.  He does not 
otherwise allege injury or disease in service and claim that 
it caused his COPD.  The alleged link is made in the context 
of his notice of disagreement, where he states that he was 
previously denied service connection because he smoked.  The 
veteran feels that VA should be granting him benefits because 
he (and everyone else) was issued cigarettes in service, 
which directly contributed to his becoming a smoker.   

As noted, the link between smoking and COPD was confirmed by 
the physician who examined the veteran at William Beaumont, 
and issued an opinion as to the etiology of the COPD.  For 
claims filed after June 9, 1998, 38 U.S.C.A. § 1103(a) 
prohibits service connection for disabilities on the basis 
that they are attributable to the use of tobacco products 
during service.  This claim was filed in August 2004.  

The Board noted that the veteran had been treated for 
pneumonia in service.  However, the record reflects that the 
veteran was completely healed.  There is no competent 
evidence linking the post service diagnosis to any incident 
in service.  Furthermore, once again, there is evidence of 
record substantiating the smoking etiology of the COPD.  

The examiner who issued the opinion also links the COPD 
possibly with allergy inhalants.  The veteran has been denied 
service connection for any allergy disability.  Thus, to the 
extent that allergy may be exacerbating his COPD, the Board 
may not grant service connection based on a connection 
between allergy and COPD.

In view of the above, service connection for COPD is denied.  
The evidence is not in equipoise and the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
    

ORDER

Service connection for COPD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


